


110 HR 508 IH: To require United States military disengagement from

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 508
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Ms. Woolsey (for
			 herself, Ms. Lee,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. McGovern,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Fattah,
			 Mr. Nadler,
			 Mr. Conyers,
			 Mr. Clay, Mr. Cohen, Mr.
			 Hinchey, Mr. Filner,
			 Mr. Kucinich,
			 Mr. Payne, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Armed Services,
			 Veterans’ Affairs,
			 Rules, and the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require United States military disengagement from
		  Iraq, to provide United States assistance for reconstruction and reconciliation
		  in Iraq, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Bring the Troops Home
			 and Iraq Sovereignty Restoration Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—United States military disengagement from Iraq
				
					Sec. 101. Findings.
					Sec. 102. Statement of policy.
					Sec. 103. Repeal of Public Law 107–243.
					Sec. 104. Disengagement of United States Armed Forces and
				contractor security forces from Iraq.
					Sec. 105. Prohibition on permanent United States military
				installations in Iraq.
					Sec. 106. Provision of Iraqi police and home guards
				training.
					Sec. 107. Deployment of international stabilization force to
				Iraq.
					Sec. 108. Limitation on total number of United States
				Government personnel at United States Embassy in Baghdad, Iraq.
					Sec. 109. Prohibition on production sharing agreements for
				Iraqi petroleum resources.
					Title II—United States assistance for reconstruction and
				reconciliation in Iraq
					Subtitle A—Bilateral assistance
					Sec. 201.  Modification of authorities relating to the Special
				Inspector General for Iraq Reconstruction.
					Sec. 202. Study and report on damage to Iraqi civil society and
				infrastructure.
					Sec. 203. Assistance to establish an Iraqi reconstruction
				corps.
					Sec. 204. Assistance for the destruction of land mines and
				related activities in Iraq.
					Sec. 205. Assistance to dismantle and dispose of fortifications
				and other remnants of Operation Iraqi Freedom.
					Sec. 206. Assistance to recover ancient relics and to restore
				archeological, cultural, and historical sites in Iraq.
					Sec. 207. Compensation for Iraqi Noncombatant Civilian
				Casualties.
					Sec. 208. Assistance to establish an Iraqi institute of
				peace.
					Subtitle B—Multilateral assistance
					Sec. 211. International fund to redevelop civic institutions in
				Iraq.
					Sec. 212. International fund to reconstitute the public health
				system in Iraq.
					Title III—Guaranteed health care for veterans of Operation Iraqi
				Freedom and other conflicts
					Sec. 301. Assurance of adequate funding for veterans health
				care.
					Title IV—Establishment of Joint Select Committee to Review the
				Origins and Conduct of Operation Iraqi Freedom
					Sec. 401. Establishment of Joint Select Committee.
					Sec. 402. Duties.
					Sec. 403. Membership.
					Sec. 404. Powers.
					Sec. 405. Staff.
					Sec. 406. Funding.
					Sec. 407. Termination.
				
			IUnited States
			 military disengagement from Iraq 
			101.FindingsCongress finds the following:
				(1)The brave men and women of the United
			 States Armed Forces continue to serve with distinction in Iraq and have earned
			 the respect and gratitude of the American people.
				(2)On May 1, 2003,
			 under a banner displaying the words Mission Accomplished,
			 President George W. Bush stated: Major combat operations in Iraq have
			 ended.. At that point, the occupation of Iraq began.
				(3)The civilian
			 leadership at the Department of Defense has failed to adequately support United
			 States Armed Forces in Iraq, which were not trained to carry out an occupation
			 and did not receive the proper equipment to achieve their stated
			 mission.
				(4)The occupation of
			 Iraq has made the United States economically and militarily weaker, has made
			 the United States less safe because it has enhanced the recruitment of
			 terrorists, and has diminished America’s prestige and influence in the
			 world.
				(5)Iraq is embroiled
			 in a civil war characterized by daily occurrences of retaliation and revenge,
			 fueled by the occupation of Iraq by United States Armed Forces. The civil war
			 in Iraq was predicted by United States military commanders before the 2003
			 occupation of Iraq.
				(6)The United States
			 has pursued military action rather than diplomatic alternatives in Iraq, and
			 has reduced reconstruction efforts in Iraq.
				(7)On May 13, 2003,
			 the President stated, We will stay as long as necessary to make sure
			 that the Iraqi people have a government of, by and for the Iraqi people. And
			 then we’ll come home..
				(8)On December 15,
			 2005, the Iraqi people participated in elections to directly elect a full-term
			 government. Iraqi Prime Minister Nouri al-Maliki and other high-ranking Iraqi
			 Government officials, as well as leaders from the Sunni, Shiite, and Kurdish
			 communities in Iraq, have since called for a timetable for the withdrawal of
			 United States Armed Forces from Iraq.
				(9)Iraqi Prime
			 Minister Nouri al-Maliki has stated that Iraqi political leaders must bring
			 security and stability to Iraq.
				(10)During the summer
			 of 2006, General George Casey, the top United States military commander in
			 Iraq, proposed a plan for the deployment from Iraq of a substantial portion of
			 United States Armed Forces and briefed the President accordingly.
				(11)United States
			 military commanders in Iraq have repeatedly stated that there is no military
			 solution to the turmoil in Iraq.
				(12)In the United
			 States elections held on November 7, 2006, the American people clearly voted
			 for a change in United States policy in Iraq and in favor of United States
			 military disengagement from Iraq.
				102.Statement of
			 policyCongress declares that
			 it is the policy of the United States—
				(1)to end the occupation of Iraq on the basis
			 of the findings specified in section 101;
				(2)to accelerate the
			 training and equipping of the military and security forces of the Government of
			 Iraq;
				(3)to pursue security
			 and stability in Iraq through diplomacy;
				(4)to help preserve the territorial integrity
			 of Iraq as a nation state;
				(5)to take all
			 appropriate measures to account for any missing members of the United States
			 Armed Forces or United States citizens in Iraq; and
				(6)to turn over all internal security
			 activities and military operations in Iraq to the elected Government of Iraq
			 not later than the end of the six-month period beginning on the date of the
			 enactment of this Act.
				103.Repeal of
			 Public Law 107–243The
			 Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public
			 Law 107–243; 50 U.S.C. 1541 note) is hereby repealed.
			104.Disengagement of
			 United States Armed Forces and contractor security forces from Iraq
				(a)Withdrawal of
			 armed forcesNot later than
			 the end of the six-month period beginning on the date of the enactment of this
			 Act, all United States Armed Forces serving in Iraq as part of Operation Iraqi
			 Freedom shall be withdrawn from Iraq and returned to the United States or
			 redeployed outside of the Middle East. It is the policy of Congress that this
			 withdrawal shall commence as soon as practicable after the date of the
			 enactment of this Act to ensure completion of the withdrawal by the end of such
			 six-month period.
				(b)Withdrawal of
			 contractor security forcesNot later than the end of the six-month
			 period beginning on the date of the enactment of this Act, all security forces
			 under contract or subcontract with the United States Government and working in
			 Iraq shall be withdrawn from Iraq. The contract or subcontract providing for
			 the use of such security forces shall be terminated as soon as practicable
			 after the forces are withdrawn.
				(c)Prohibition on
			 use of funds To continue deployment of armed forces in iraq
					(1)ProhibitionExcept as provided in paragraph (2), funds
			 appropriated or otherwise made available under any provision of law may not be
			 obligated or expended to deploy or continue to deploy members or units of the
			 United States Armed Forces to Iraq as part of Operation Iraqi Freedom.
					(2)ExceptionsParagraph (1) does not apply to the use of
			 funds—
						(A)to provide for the
			 safe and orderly withdrawal of the Armed Forces and contractor security forces
			 from Iraq pursuant to subsections (a) and (b); or
						(B)to ensure the
			 security of Iraq and its transition to democratic rule by—
							(i)carrying out
			 consultations with the Government of Iraq, other foreign governments, the North
			 Atlantic Treaty Organization, the United Nations, and other international
			 organizations; or
							(ii)providing
			 financial assistance or equipment to Iraqi security forces and international
			 forces in Iraq.
							(d)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit or otherwise restrict the use of funds available to any department or
			 agency of the United States, other than the Department of Defense, to carry out
			 social and economic reconstruction activities in Iraq.
				(e)Armed forces
			 definedIn this section, the
			 term Armed Forces has the meaning given the term in section
			 101(a)(4) of title 10, United States Code.
				105.Prohibition on
			 permanent United States military installations in Iraq
				(a)ProhibitionNo permanent or long-term military
			 installation, which is designed or intended to be occupied by a unit of the
			 United States Armed Forces after the withdrawal of the Armed Forces from Iraq
			 pursuant to section 104(a), may be constructed in Iraq.
				(b)Transfer of
			 military facilitiesThe
			 President of the United States shall transfer to the Government of Iraq all
			 right, title, and interest held by the United States in any military facility
			 in Iraq that was constructed, repaired, or improved using amounts appropriated
			 to the Department of Defense and occupied by a unit of the United States Armed
			 Forces.
				106.Provision of Iraqi
			 police and home guards trainingDuring the six-month period specified in
			 subsections (a) and (b) of section 104 for the withdrawal of United States
			 Armed Forces and contractor security forces from Iraq, the Secretary of Defense
			 may use members of the Armed Forces and security forces under contract or
			 subcontract with the Department of Defense to assist in the training of a
			 permanent Iraqi police force and neighborhood, village, and tribal home guards
			 comprised of Iraqi citizens.
			107.Deployment of
			 international stabilization force to Iraq
				(a)DeploymentIf requested by the Government of Iraq
			 (including with the support of the National Assembly of Iraq), the President of
			 the United States is authorized to support the deployment of an international
			 stabilization force to Iraq to enhance public security in Iraq after the
			 withdrawal of United States Armed Forces from Iraq pursuant to section
			 104(a).
				(b)Sense of
			 CongressIt is the sense of Congress that the deployment of the
			 international stabilization force to Iraq described in subsection (a) should
			 commence not later than the end of the six-month period beginning on the date
			 of the enactment of this Act and terminate not later than the end of the
			 two-year period beginning on the date of commencement of such
			 deployment.
				108.Limitation on
			 total number of United States Government personnel at United States Embassy in
			 Baghdad, Iraq
				(a)LimitationNotwithstanding
			 any other provision of law, the total number of officers and employees of the
			 United States Government assigned to the United States Embassy in Baghdad,
			 Iraq, may not exceed 500 individuals.
				(b)Effective
			 dateSubsection (a) shall take effect beginning six months after
			 the date of the enactment of this Act.
				109.Prohibition on
			 production sharing agreements for Iraqi petroleum resources
				(a)ProhibitionOn
			 or after the date of the enactment of this Act, no department, agency, or other
			 entity of the Government of the United States and no national of the United
			 States may enter into a contract for the development, production, or marketing
			 of petroleum resources in Iraq.
				(b)SunsetSubsection (a) shall cease to be effective
			 beginning on the date on which the President of the United States certifies to
			 Congress that the Government of Iraq has established and is enforcing laws that
			 provide for the regulation of activities of foreign governments and foreign
			 nationals pursuant to contracts for the development, production, or marketing
			 of petroleum resources in Iraq.
				(c)DefinitionIn
			 this section, the term national of the United States means—
					(1)a
			 natural person who is a citizen of the United States or who owes permanent
			 allegiance to the United States or is an alien lawfully admitted for permanent
			 residence in the United States, as defined in section 101(a)(20) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(20)); or
					(2)a
			 corporation, partnership, or other business association that is organized under
			 the laws of the United States, any State or territory thereof, or the District
			 of Columbia.
					IIUnited States
			 assistance for reconstruction and reconciliation in Iraq
			ABilateral
			 assistance
				201.
			 Modification of authorities relating to the Special Inspector
			 General for Iraq Reconstruction
					(a)DutiesSection
			 1054(a) of the John Warner National Defense Authorization Act for Fiscal Year
			 2007 (Public Law 109–364; 120 Stat. 2397) is amended by inserting or any
			 subsequent fiscal year after fiscal year 2006.
					(b)TerminationSection 3001(o) of the Emergency
			 Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq
			 and Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1238; 5 U.S.C. App., note
			 to section 8G of Public Law 95–452), as amended by section 1054(b) of Public
			 Law 109–364 and section 2 of the Iraq Reconstruction Accountability Act of 2006
			 (Public Law 109–440), is amended in paragraph (1)(B) by inserting or any
			 subsequent fiscal year after fiscal year 2006.
					202.Study and
			 report on damage to Iraqi civil society and infrastructure
					(a)StudyThe President of the United States, acting
			 through the heads of the relevant departments and agencies of the Government of
			 the United States and in consultation with the Government of Iraq, is
			 authorized to conduct a study on the damage to Iraqi civil society and
			 infrastructure as a result of Operation Iraqi Freedom.
					(b)ReportThe
			 President shall transmit to Congress a report that contains the results of the
			 study conducted pursuant to subsection (a).
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 President to carry out this section $100,000,000 for fiscal year 2008.
					203.Assistance to
			 establish an Iraqi reconstruction corps
					(a)AssistanceThe President of the United States is
			 authorized to provide assistance to the Government of Iraq to establish and
			 train an Iraqi reconstruction corps to rebuild the infrastructure of Iraq. To
			 the maximum extent practicable, the Iraqi reconstruction corps should carry out
			 its activities in accordance with the results of the study conducted pursuant
			 to section 202.
					(b)Terms and
			 conditionsAssistance under this section may be provided on such
			 terms and conditions as the President may determine.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the President to carry out this section
			 $500,000,000 for fiscal year 2008.
					204.Assistance for
			 the destruction of land mines and related activities in Iraq
					(a)AssistanceThe President of the United States is
			 authorized to provide assistance for the destruction of land mines, unexploded
			 ordnance, and clean-up of depleted uranium in artillery shells and related
			 targets in Iraq.
					(b)Terms and
			 conditionsAssistance under this section may be provided on such
			 terms and conditions as the President may determine.
					(c)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized to be appropriated to the President
			 to carry out this section $250,000,000 for fiscal year 2008.
						(2)Additional
			 authoritiesAmounts appropriated pursuant to the authorization of
			 appropriations under paragraph (1)—
							(A)may be referred to
			 as the Iraqi Demining Fund;
							(B)are authorized to
			 remain available until expended; and
							(C)are in addition to
			 amounts otherwise available for such purposes.
							205.Assistance to
			 dismantle and dispose of fortifications and other remnants of Operation Iraqi
			 Freedom
					(a)AssistanceThe President of the United States is
			 authorized to provide assistance to the Government of Iraq to dismantle and
			 dispose of fortifications, including concrete walls, and other remnants of
			 Operation Iraqi Freedom.
					(b)Terms and
			 conditions
						(1)In
			 generalAssistance under this section may be provided on such
			 terms and conditions as the President may determine.
						(2)Sense of
			 CongressIt is the sense of
			 Congress that, to the maximum extent practicable, priority should be given to
			 train and hire Iraqi civilians to carry out the activities described in
			 subsection (a) and to allocate funds to local units of government in Iraq,
			 including village, town, and city councils, to carry out the activities
			 described in subsection (a).
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 President to carry out this section $500,000,000 for fiscal year 2008.
					206.Assistance to
			 recover ancient relics and to restore archeological, cultural, and historical
			 sites in Iraq
					(a)AssistanceThe President of the United States is
			 authorized to provide assistance to recover ancient relics and to restore
			 archeological, cultural, and historical sites of international significance and
			 importance in Iraq.
					(b)Grant
			 requirementTo the maximum
			 extent practicable, assistance under this section shall be provided in the form
			 of grants to a consortium that includes the Iraqi Museum of Antiquities, the
			 Smithsonian Institution, the World Monuments Fund, and the Oriental Institute
			 of the University of Chicago.
					(c)Terms and
			 conditions
						(1)In
			 generalAssistance under this section may be provided on such
			 terms and conditions as the President may determine.
						(2)Sense of
			 CongressIt is the sense of
			 Congress that, to the maximum extent practicable, priority should be given to
			 train and hire Iraqi civilians to carry out the activities described in
			 subsection (a) and to allocate funds to local units of government in Iraq,
			 including village, town, and city councils, to carry out the activities
			 described in subsection (a).
						(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the President to carry out this section
			 $250,000,000 for fiscal year 2008.
					207.Compensation for
			 Iraqi Noncombatant Civilian Casualties
					(a)Determination
			 and certification of claims
						(1)In
			 generalThe Commission shall determine the validity and amount of
			 each claim by a citizen or national of Iraq for loss of property or personal
			 injury or death resulting from United States military operations in Iraq during
			 the period beginning on March 19, 2003, and ending 6 months after the date of
			 enactment of this Act. Any claim under this section shall be barred unless it
			 is filed with the Commission within 3 years after the date of enactment of this
			 Act. The Commission shall publish in the Federal Register, and in the media to
			 which Iraqi citizens have easy access, the procedures for making a claim with
			 the Commission under this section. The Commission shall certify to each
			 claimant the amount determined by the Commission to be payable on the claim
			 under this section.
						(2)ExclusionsThe
			 Commission shall deny the validity of any claim for loss of property or
			 personal injury or death under paragraph (1) of any person who participated in
			 the armed insurgency in Iraq after May 1, 2003.
						(b)Applicable
			 lawIn deciding claims under subsection (a), the Commission shall
			 apply, in the following order—
						(1)applicable
			 substantive law, including international law; and
						(2)applicable
			 principles of justice and equity.
						(c)Applicability of
			 international claims settlement actTo the extent they are not
			 inconsistent with the provisions of this act, the provisions of title I (other
			 than section 2(c) ) and title VII of the International Claims Settlement Act of
			 1949 (22 U.S.C. 1621–1627 and 1645–1645o) shall apply with respect to claims
			 under this section.
					(d)Notice and
			 hearingsThe Secretary of State shall take the necessary steps to
			 ensure that the people of Iraq have adequate notice of the process for making a
			 claim under this section. The Commission may conduct hearings at places in Iraq
			 in order to facilitate the claims process under this section. The Commission
			 shall consult with appropriate representatives of Iraqi citizens in determining
			 claims under this section.
					(e)Claims
			 fundThe Secretary of the Treasury is authorized to establish in
			 the Treasury of the United States a fund (in this section referred to as the
			 Iraq Claims Fund) for payment of claims certified under
			 subsection (a). The Secretary of the Treasury shall cover into the Iraq Claims
			 Fund such amounts as are appropriated to the fund pursuant to subsection
			 (k).
					(f)Certification of
			 amount of claimsThe Commission shall certify to the Secretary of
			 the Treasury each award made pursuant to subsection (a). The Secretary of the
			 Treasury shall make payments on each such award, in the following order of
			 priority to the extent funds are available pursuant to this section:
						(1)Payment of $10,000
			 or the principal amount, whichever is less.
						(2)Payments from time
			 to time in ratable proportions on account of the unpaid balance of the
			 principal amounts of all awards according to the proportions which the unpaid
			 balance of such awards bears to the total amount in the Iraq Claims Fund that
			 is available for distribution at the time such payments are made.
						(3)After payment has
			 been made of the principal amounts of all such awards, pro rate payments on
			 account of accrued interest on such awards as bear interest.
						(g)Authority to
			 transfer recordsThe head of any executive agency may transfer or
			 otherwise make available to the Commission such records and documents relating
			 to claims authorized to be determined under this section as may be required by
			 the Commission in carrying out its functions under this section.
					(h)Statute of
			 limitations; publication notice
						(1)Statute of
			 limitationsAny demand or claim for payment on account of an
			 award that is certified under this section shall be barred on and after the
			 date that is 2 years after the date on which notice is published under
			 paragraph (2).
						(2)Publication of
			 notice
							(A)PublicationAt
			 the end of the 1-year period specified in subparagraph (B), the Secretary of
			 the Treasury shall publish notice in the Federal Register, and in the media to
			 which Iraqi citizens have easy access, detailing the statute of limitations
			 provided for in paragraph (1) and identifying the claim numbers of, and the
			 names of the claimants holding, unpaid certified claims.
							(B)Publication
			 dateThe notice required by subparagraph (A) shall be published 1
			 year after the last date on which the Secretary of the Treasury covers into the
			 Iraq Claims Fund amounts appropriated to that fund pursuant to subsection
			 (k).
							(i)Disposition of
			 unused fundsAt the end of the 2-year period beginning on the
			 publication date of the notice required by subsection (h)(2), the Secretary of
			 the Treasury shall deposit in the Treasury of the United States as
			 miscellaneous receipts all funds remaining in the Iraq Claims Fund that are not
			 used for payments of certified claims under this section.
					(j)DefinitionsIn
			 this section:
						(1)Executive
			 agencyThe term executive agency has the meaning
			 given that term by section 105 of title 5, United States Code.
						(2)CommissionThe
			 term commission means the Foreign Claims Settlement Commission of
			 the United States.
						(k)Authorization of
			 appropriationsThere are authorized to be appropriated not less
			 than $200,000,000 to pay claims under this section. Amounts appropriated
			 pursuant to this subsection shall remain available until expended.
					208.Assistance to
			 establish an Iraqi institute of peace
					(a)AssistanceThe President of the United States is
			 authorized to provide assistance to the Government of Iraq to establish an
			 independent, nonprofit Iraqi institute of peace to serve the people and
			 Government of Iraq. To the maximum extent practicable, the Iraqi institute of
			 peace should provide the widest possible range of education and training, basic
			 and applied research opportunities, and peace information services on the means
			 to promote domestic tranquility and international peace and the resolution of
			 conflicts without recourse to violence.
					(b)Terms and
			 conditionsAssistance under this section may be provided on such
			 terms and conditions as the President may determine.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 President to carry out this section $25,000,000 for fiscal year 2008.
					BMultilateral
			 assistance
				211.International
			 fund to redevelop civic institutions in Iraq
					(a)International
			 fundThe President of the
			 United States is authorized to seek to establish an international fund to
			 redevelop civic institutions in Iraq and to make United States contributions to
			 the international fund.
					(b)Sense of
			 CongressIt is the sense of Congress that the international fund
			 described in subsection (a) should provide incentives for the return of exiled
			 or émigré Iraqi doctors, nurses, educators, jurists, engineers, attorneys,
			 writers, journalists, and other professionals and the training of additional
			 Iraqis in essential professions and services.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 President to carry out this section $1,000,000,000 for fiscal year 2008.
					212.International
			 fund to reconstitute the public health system in Iraq
					(a)International
			 fundThe President of the
			 United States is authorized to seek to establish an international fund to
			 reconstitute the public health system in Iraq and to make United States
			 contributions to the international fund. To the maximum extent practicable, the
			 international fund should be supervised and administered jointly by the World
			 Health Organization, the United Nations Children’s Fund (UNICEF), the World
			 Food Program, and the Food and Agriculture Organization.
					(b)Sense of
			 CongressIt is the sense of Congress that the international fund
			 described in subsection (a) should provide for the rebuilding of hospitals and
			 clinics in Iraq and the purchase of diagnostic and therapeutic equipment and
			 services for hospitals and clinics in Iraq.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the President to carry out this section
			 $1,700,000,000 for fiscal year 2008.
					IIIGuaranteed
			 health care for veterans of Operation Iraqi Freedom and other
			 conflicts
			301.Assurance of
			 adequate funding for veterans health care
				(a)In
			 generalChapter 3 of title 38, United States Code, is amended by
			 adding at the end the following new section:
					
						321.Assured funding
				for veterans health care
							(a)Availability of
				fundsFor each fiscal year, the Secretary of the Treasury shall
				make available to the Secretary of Veterans Affairs the amount determined under
				subsection (b) with respect to that fiscal year. Each such amount is available,
				without fiscal year limitation, for the programs, functions, and activities of
				the Veterans Health Administration, as specified in subsection (c).
							(b)Amount(1)The amount applicable to
				fiscal year 2008 under this subsection is the amount equal to 130 percent of
				the amount obligated by the Department during fiscal year 2006 for the purposes
				specified in subsection (c).
								(2)The amount applicable to any fiscal
				year after fiscal year 2008 under this subsection is the amount equal to the
				product of the following:
									(A)The sum of—
										(i)the number of veterans enrolled in
				the Department health care system under section 1705 of this title as of July 1
				preceding the beginning of such fiscal year; and
										(ii)the number of persons eligible for
				health care under chapter 17 of this title who are not covered by clause (i)
				and who were provided hospital care or medical services under such chapter at
				any time during the fiscal year preceding such fiscal year.
										(B)The per capita baseline amount, as
				increased from time to time pursuant to paragraph (3)(B).
									(3)(A)For purposes of
				paragraph (2)(B), the term per capita baseline amount means the
				amount equal to—
										(i)the amount specified in paragraph (1),
				divided by
										(ii)the number of veterans enrolled in
				the Department health care system under section 1705 of this title as of the
				date of the enactment of this section.
										(B)With respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the per capita baseline amount equal to the percentage by which—
										(i)the Consumer Price Index (all Urban
				Consumers, United States City Average, Hospital and related services,
				Seasonally Adjusted), published by the Bureau of Labor Statistics of the
				Department of Labor for the 12-month period ending on the June 30 preceding the
				beginning of the fiscal year for which the increase is made, exceeds
										(ii)such Consumer Price Index for the
				12-month period preceding the 12-month period described in clause (i).
										(c)Use of
				funds(1)Except as provided in
				paragraph (2), the purposes for which amounts made available pursuant to
				subsection (a) shall be all programs, functions, and activities of the Veterans
				Health Administration.
								(2)Amounts made available pursuant to
				subsection (a) are not available for—
									(A)construction, acquisition, or
				alteration of medical facilities as provided in subchapter I of chapter 81 of
				this title (other than for such repairs as were provided for before the date of
				the enactment of this section through the Medical Care appropriation for the
				Department); or
									(B)grants under subchapter III of chapter
				81 of this
				title.
									.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							321. Assured funding for veterans health
				care.
						
						.
				IVEstablishment of
			 Joint Select Committee to Review the Origins and Conduct of Operation Iraqi
			 Freedom
			401.Establishment of
			 Joint Select CommitteeThere
			 is hereby established in the Congress the Joint Select Committee to Review the
			 Origins and Conduct of Operation Iraqi Freedom (hereafter in this title
			 referred to as the Joint Select Committee).
			402.Duties
				(a)In
			 GeneralThe Joint Select Committee shall have authority—
					(1)to conduct a comprehensive study and review
			 of the origins and conduct of the United States military intervention in Iraq
			 ordered on March 19, 2003 and its aftermath; and
					(2)to make recommendations to the House of
			 Representatives and Senate for such legislation or other action the Joint
			 Select Committee considers necessary in response to its findings under the
			 study and review conducted under paragraph (1) and to submit such
			 recommendations directly to the committees of the House and Senate with
			 jurisdiction over the legislation or other action.
					(b)Reports
					(1)InterimThe
			 Joint Select Committee may submit such interim reports to Congress on its
			 activities and findings as it considers appropriate.
					(2)Final report and
			 recommendationsNot later
			 than December 31, 2008, the Joint Select Committee shall submit a final report
			 to Congress on its activities and findings, and shall include in the report all
			 of the recommendations described in subsection (a)(2).
					(c)No Legislative
			 JurisdictionThe Joint Select Committee shall not have
			 legislative jurisdiction.
				403.Membership
				(a)Composition and
			 Appointment
					(1)In
			 generalThe Joint Select Committee shall be composed of 18
			 Members of the House of Representatives and Senate, of whom—
						(A)9 shall be Members
			 of the House of Representatives and shall be appointed by the Speaker of the
			 House of Representatives in consultation with the Minority Leader of the House
			 of Representatives; and
						(B)9 shall be Members
			 of the Senate and shall be appointed by the Majority Leader of the Senate in
			 consultation with the Minority Leader of the Senate.
						(2)Treatment of
			 Delegate and Resident CommissionerFor purposes of this
			 subsection, a Member of the House of Representatives includes a
			 Delegate or Resident Commissioner to the Congress.
					(b)Chair and
			 Vice-ChairAt the time of appointment, one of the members of the
			 Joint Select Committee shall be designated jointly by the Speaker and Majority
			 Leader as the chair of the Joint Select Committee and one shall be designated
			 jointly by the Speaker and Majority Leader as the vice-chair of the Joint
			 Select Committee. The chair and vice-chair may not be Members of the same House
			 of Congress.
				(c)VacanciesA
			 vacancy in the membership of the Joint Select Committee shall not affect the
			 power of the remaining members to execute the functions of the Joint Select
			 Committee, and shall be filled in the same manner as in the case of the
			 original appointment.
				404.Powers
				(a)Hearings and
			 Other ActivitiesFor the
			 purpose of carrying out its duties, during the present Congress the Joint
			 Select Committee may hold such hearings and undertake such other activities as
			 the Joint Select Committee determines to be necessary to carry out its duties,
			 whether the Congress is in session, has recessed, or has adjourned.
				(b)Obtaining
			 Information
					(1)Authority to use
			 subpoenasThe Joint Select
			 Committee may require by subpoena the attendance of such witnesses and the
			 production of such books, papers, and documents, as it considers
			 appropriate.
					(2)ProceduresSubpoenas may be issued over the signature
			 of the chair of the Joint Select Committee or of any member designated by the
			 chair or by the Joint Select Committee to the extent the chairman or such
			 member is authorized by a majority of the joint committee to issue such
			 subpoenas, and may be served by any person designated by such chairman or
			 member.
					(c)Access to
			 Legislative Branch ServicesThe Joint Select Committee shall have
			 access to the services of the Government Accountability Office, the
			 Congressional Budget Office, and the Congressional Research Service in the same
			 manner and under the same terms and conditions as any standing committee of the
			 House of Representatives or Senate.
				405.Staff
				(a)Appointment of
			 StaffThe chair of the Joint Select Committee may appoint and fix
			 the pay of such personnel as the chair considers appropriate to assist the
			 Joint Select Committee in carrying out its duties, except that no individual
			 appointed under this authority may receive pay at a rate greater than the
			 highest annual rate of pay which may be paid to any employee of the House of
			 Representatives whose salary is paid exclusively out of a Members’
			 Representational Allowance.
				(b)Detail of
			 Federal EmployeesUpon the request of the Joint Select Committee,
			 the head of any Federal agency or of any office in the legislative branch is
			 authorized to detail, without reimbursement, any of the personnel of such
			 agency or office to the Joint Select Committee to assist the Joint Select
			 Committee in carrying out its duties.
				406.Funding
				(a)VouchersPayments
			 for expenses of the Joint Select Committee shall be made using vouchers
			 authorized by the Joint Select Committee, signed by the chair of the Joint
			 Select Committee, and approved in a manner directed by the Committee on Rules
			 and Administration of the Senate and the Committee on House Administration of
			 the House of Representatives.
				(b)Source of
			 FundsThere are authorized to be appropriated such sums as may be
			 necessary for the operation of the Joint Select Committee, of which—
					(1)50
			 percent shall be derived from the applicable accounts of the House of
			 Representatives; and
					(2)50
			 percent shall be derived from the contingent fund of the Senate.
					407.Termination
				(a)Termination
			 DateThe Joint Select Committee shall terminate not later than 15
			 days after submitting the final report and recommendations required under
			 section 402(b)(2).
				(b)Transfer of
			 RecordsUpon termination of the Joint Select Committee, the
			 records of the Joint Select Committee shall be transferred jointly to, and held
			 jointly by, the Clerk of the House of Representatives and Secretary of the
			 Senate.
				
